     Case 2:19-cv-00283-MCE-KJN Document 21 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 2:19-cv-00283-MCE-KJN
12                      Plaintiff,
13          v.                                         ORDER VACATING HEARING AND
14   ALL MONIES, FUNDS, AND CREDITS                    ORDER TO RESPOND
     ON DEPOSIT AT LOYAL BANK
15   LIMITED IN SAINT VINCENT AND
     THE GRENADINES, HELD IN THE
16   NAMES OF ACE GUIDE HOLDINGS
     LIMITED, ET AL.,
17
                        Defendants.
18

19          Presently pending before the court is plaintiff’s motion for default judgment against four

20   of the five in rem defendants, which is set for hearing on May 7, 2020. (ECF No. 20.) Pursuant

21   to Local Rule 230(c), defendants were required to file an opposition or statement of non-

22   opposition to the motion no later than fourteen (14) days prior to the hearing date, i.e., by April

23   23. Although that deadline has passed, no opposition or statement of non-opposition was filed.

24          Out of an abundance of caution, and in light of the court’s desire to resolve the action on

25   the merits, the court provides defendants with one additional, final opportunity to oppose the

26   motion.

27   ////

28   ////
                                                       1
     Case 2:19-cv-00283-MCE-KJN Document 21 Filed 04/29/20 Page 2 of 2

 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. The May 7, 2020 hearing on plaintiff’s motion for default judgment is VACATED.

 3                     The court takes this matter under submission on the papers without oral argument,

 4                     pursuant to Local Rule 230(g). On its own motion, the court will reschedule a hearing

 5                     at a future date, if necessary;

 6             2. Any opposition by defendants shall be filed no later than May 21, 2020, and the reply

 7                     brief from plaintiff, if any, is due May 28, 2020;

 8             3. Defendants are cautioned that failure to respond to the motion in compliance with this

 9                     order will be deemed as consent by each to a summary grant of the motion, and may

10                     result in the imposition of a default judgment against each defendant; and

11             4. Plaintiff shall promptly serve a copy of this order on defendants at their last-known

12                     address, and file a proof of service within 7 days of the same.

13   IT IS SO ORDERED.

14   Dated: April 29, 2020

15

16

17

18
     283.default hrg
19

20
21

22

23

24

25

26
27

28
                                                             2
